Citation Nr: 1147109	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-27 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fractured left patella.  

2.  Entitlement to an initial compensable rating for residual left knee arthroscopy scar.  

3.  Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Brian P. Anderson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to August 2007.  It appears he also had an unconfirmed period of active service from May 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction of the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional medical evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issues on appeal.

As an initial matter, it appears that there may be outstanding VA treatment records.  In that vein, the Veteran appears to have received physical therapy related to his left knee at the Battle Creek VAMC after his discharge from service.  In addition, at the time of the May 2008 VA general medical examination, a November 2007 x-ray was reported that indicated that the overall appearance of the knee had not changed since the study made August 28, 2007.  Neither the August 2007 nor the November 2007 imaging report is of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from the Battle Creek VAMC.  The RO/AMC should also make efforts to obtain any VA treatment records dated after the Veteran moved to Pennsylvania in 2009.  

The Veteran's service-connected disabilities were last examined over three years ago, during a May 2008 VA general medical examination.  At that time, the central question was whether the Veteran's current disabilities were related to service, not the current severity of those disabilities.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Veteran should be afforded contemporaneous VA examinations for the purpose of ascertaining the current severity of his service-connected residuals of a fractured left patella and residual left knee arthroscopy scar.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records, to include all imaging reports, from the Battle Creek VAMC, dated since August 2007, and his complete treatment records from any VA facility(ies) located in Pennsylvania, dated since 2009.

2.  When the foregoing has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a fractured left patella.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected residuals of a fractured left patella.

The examiner should report the range of motion measurements for the left knee, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residual left knee arthroscopy scar.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should describe all residuals of the service-connected residual left knee arthroscopy scar.

The examiner should describe the residual scar(s) in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scar(s) should be measured.  

The examiner should also state whether the residual left knee arthroscopy scar results in any limitation of function.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


